Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Status of Claims
Applicant’s response, filed 11/09/2020, to the Office action mailed 5/08/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claims 8, 22 and 23, and presented arguments in response to the Office action.   
Claims 1-6 and 11-21 are pending.
Claims 1-5 and 11-21 are presently under consideration.
Applicant’s arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly 

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 1/04/2021, is acknowledged and has been reviewed.  With regard to Non-Patent Literature (NPL) citation number 3, the date and Applicant information has been corrected by the Examiner.  NPL citation number 1 has been lined-through by the Examiner because the cited journal bibliographic information (i.e., International Journal of Cancer, Volume 140, Issue 12, 15 June 2017, Pages 2820-2929) is not the publication provided.  The title of the cited document is “Dacomitinib‐induced diarrhoea is associated with altered gastrointestinal permeability and disruption in ileal histology in rats”.  The title of the provided publication is “Dacomitinib-induced diarrhea: targeting chloride secretion with crofelemer”.  NPL citation number 8 has been lined-through by the Examiner because the cited document has not been provided by Applicant.

Withdrawn Rejections
The rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of the cancellation of claim 8 by Applicant.

Claim Objections
Claim 1 is objected to because of the following:  At the 3rd line of the claim, the word “a” should be inserted before the word “tyrosine” (i.e., --a tyrosine kinase inhibitor--).  It is noted that “a tyrosine kinase inhibitor” was recited in the previously filed claim set (filed on 3/03/2020).  Appropriate correction is required.
Claim 21 is objected to because of the following:  At the 3rd line of the claim, the word “an” should be deleted from before the word “crofelemer” (i.e., --comprising crofelemer--).  Additionally, at the 4th line of the claim, the hyphen should be removed from between the words “neratinib” and “with”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“HALT-D:  A Phase II Evaluation of Crofelemer for the Prevention and Clinical Breast Cancer, August 27, 2016, Vol. 17(1), pp. 76-78; previously cited), in view of Abbas et al. (“A double-blind, randomized, multiple-dose, parallel-group study to characterize the occurrence of diarrhea following two different dosing regimens of neratinib, an irreversible pan-ErbB receptor tyrosine kinase inhibitor”, Cancer Chemotherapy and Pharmacology, 2012, Vol. 70, pp. 191-199; previously cited) and Van Sebille et al. (“ErbB small molecule tyrosine kinase inhibitor (TKI) induced diarrhoea:  Chloride secretion as a mechanistic hypothesis”, Cancer Treatment Reviews, Vol. 41 (2015), pp. 646-652; previously cited) and Salix Pharmaceuticals (“FULYZAQ Full Prescribing Information”, December 2012, downloaded from “https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/202292s000lbl.pdf”, 11 pages; previously cited); hereinafter “Salix”.
Instant claim 1 is drawn to a method of treating chemotherapy-induced diarrhea (hereinafter “CID”) in a human subject undergoing chemotherapy comprising administering to a subject in need thereof a composition comprising an effective amount of crofelemer to treat CID, wherein the chemotherapeutic is a tyrosine kinase inhibitor.
Gao et al. (hereinafter “Gao”) teach “Approximately 40% to 80% of patients receiving pertuzumab-directed therapy for human epidermal growth factor receptor 2 (HER2)-positive breast cancer will develop chemotherapy-induced diarrhea (CID). Loperamide and octreotide are frequently used to treat CID after diarrhea occurs, but neither is used prophylactically or targets the underlying mechanism. Previous studies suggest blocking epidermal growth factor receptor [EGFR] may cause excess chloride secretion, resulting in diarrhea [i.e., secretory diarrhea]. Crofelemer … blocks gastrointestinal cystic fibrosis transmembrane regulator [CFTR] and calcium-activated chloride channels [CaCC], and is U.S. Food and Drug Administration approved for relief of diarrhea in HIV/AIDS patients on anti-retroviral therapy. Crofelemer is not systemically absorbed, has relatively few side effects, and presents a targeted approach at preventing CID in patients receiving pertuzumab based therapy.”  See Abstract.  
The Gao publication describes a Phase II clinical trial designed “to compare the incidence of all-grade diarrhea for at least 2 consecutive days between patients who receive prophylaxis with crofelemer and those who do not receive any prophylactic medication, which is the current standard of care. … Diarrhea grading will be based on the National Cancer Institute Common Terminology Criteria for Adverse Events, v4.0.”  See pp. 77, left column, penultimate paragraph.  The chemotherapy patients receive is either a combination of trastuzumab, pertuzumab, docetaxel and carboplatin, or a combination of trastuzumab, pertuzumab and docetaxel or paclitaxel.  Patients in the study receive crofelemer at a dose of 125 mg twice a day (as required by instant claim 14) during cycles 1 and 2 of chemotherapy.  Thus, patients would be administered crofelemer before the start of cycle 1, during cycle 1 and after cycle 1, at the start of cycle 2 of the chemotherapy.  
Instant claim 15 is drawn to the method of claim 1, wherein the crofelemer is administered as an enteric coated oral dosage form.  Gao does not disclose an enteric coated dosage form of the crofelemer.  
Salix discloses the prescribing information for FULYZAQ.  FULYZAQ is the FDA approved pharmaceutical dosage form of crofelemer.  It is a delayed release, enteric-coated tablet containing 125 mg of crofelemer.  See lines 93-94.  The recommended 
Crofelemer is an inhibitor of both the cyclic adenosine monophosphate (cAMP)-stimulated cystic fibrosis transmembrane conductance regulator (CFTR) chloride ion (Cl-) channel, and the calcium-activated Cl- channels (CaCC) at the luminal membrane of enterocytes. The CFTR Cl- channel and CaCC regulate Cl- and fluid secretion by intestinal epithelial cells. Crofelemer acts by blocking Cl- secretion and accompanying high volume water loss in diarrhea, normalizing the flow of Cl- and water in the GI tract.

Gao doesn’t teach the administration of crofelemer for the treatment of CID caused by administration of the instantly elected tyrosine kinase inhibitor chemotherapeutic drugs, such as neratinib.  
Abbas et al. (hereinafter “Abbas”) is directed to a study to characterize the occurrence of diarrhea caused by two different dosing regimens of neratinib.  According to Abbas, “Diarrhea is a known class effect of small-molecule EGFR tyrosine kinase inhibitors such as gefitinib, erlotinib, and lapatinib [each of which are recited by instant specification]. Similarly, diarrhea is the most common AE [adverse effect] during treatment with neratinib, a potent, low-molecular-weight, orally administered, irreversible, pan-ErbB receptor tyrosine kinase inhibitor in development for the treatment of ErbB2+ [i.e., HER2+] breast cancer.”  See pp. 197, left column, penultimate paragraph.  Also taught by Abbas is that EGFR tyrosine kinase inhibitors “are thought to induce excessive secretion of chloride, resulting in secretory diarrhea.”  See pp. 198, left column, penultimate paragraph. 
The last sentence of the Abstract of Van Sebille et al. (hereinafter Van Sebille 2015) states “This paper critically reviews the literature and forms a hypothesis that diarrhoea induced by small molecule ErbB TKIs is driven by intestinal chloride secretion based on the negative regulation of chloride secretion by ErbB receptors being disrupted by tyrosine kinase inhibition [emphasis added].”  At page 651 (last paragraph), Van Sebille 2015 concludes “The pathogenesis of ErbB TKI induced diarrhoea remains unknown, and understanding this is ultimately integral to developing interventions, leading to safer and more optimised cancer treatment.  The negative regulation of chloride secretion by ErbB receptors being disrupted by tyrosine kinase inhibition provides a strong rationale for a secretory diarrhoea phenotype hypothesis [emphasis added].”
In view of the teachings of the above cited art, one of ordinary skill would have been motivated to try the administration of crofelemer to inhibit secretory CID caused by any cancer chemotherapeutic agents that cause excessive chloride secretion by intestinal epithelial cells, including the chemotherapeutic agents disclosed by Gao and Abbas.
It would be obvious to administer crofelemer to a patient undergoing chemotherapy for the duration of chemotherapy treatment, in order to inhibit CID, or until the diarrhea ceases.  For example, if administration of crofelemer to the patient reduced the severity of the diarrhea, it would be obvious to continue the crofelemer treatment.  However, if the crofelemer treatment eliminated the occurrence of CID, it 
Successful treatment of CID with crofelemer would allow continuation of chemotherapy that would otherwise be terminated because of the severity of the diarrhea.  Successful treatment of CID with crofelemer would also permit the administration of higher doses of the chemotherapeutic agent, if needed.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that a person of ordinary skill would not have had a reasonable expectation of success in treating diarrhea induced by a TKI, as presently claimed.  Further, Applicant asserts that “Applicant's canine study and the results of such study presented to the Examiner in the prior response are evidence of unexpected results.”
The Examiner respectfully disagrees for reasons discussed below.  

‘To date, the mechanism(s) of action of ErbB TKI-induced diarrhea has yet to be elucidated’ and ‘The mechanisms of chemotherapy-induced diarrhea are becoming better characterized, this is not the case for TKI-induced diarrhea; this critical review will outline potential mechanisms of ErbB receptor TKI-induced diarrhea [emphasis by Applicant].’
Van Sebille 2015 further highlights that:
‘One common hypothesis for the mechanism of action of diarrhea following TKI treatments is thought to be due to inhibition of ErbB signaling within intestinal epithelia leading to direct atrophy and damage. … [Emphasis by Applicant].’”

However, Van Sebille 2015 presents a more recent study that teaches that the TKI, lapatinib, despite producing dose-dependent diarrhea in rats, no significant pathology in the intestines of the rats was found.  “No significant changes were noted in intestinal weights and no significant histopathology was noted in the jejunum or colon, indicating that no significant pathology in the intestines occurred as a result of lapatinib treatment.”  See the paragraph bridging pages 647-648.  
Applicant provides additional art publications that suggest that more than one mechanism is involved in the development of TKI-induced diarrhea; these mechanisms are is taught by Van Sebille 2015.  Reiterating the conclusion of Van Sebille 2015 presented above:  “The pathogenesis of ErbB TKI induced diarrhoea remains unknown, and understanding this is ultimately integral to developing interventions, leading to safer and more optimised cancer treatment.  The negative regulation of chloride secretion by ErbB receptors being disrupted by tyrosine kinase inhibition provides a strong rationale for a secretory diarrhoea phenotype hypothesis [emphasis added].”
In view of the teachings of the above cited art, one of ordinary skill would have been motivated to try the administration of crofelemer to inhibit secretory CID caused by any cancer chemotherapeutic agents (including TKI inhibitors) that cause excessive chloride secretion by intestinal epithelial cells.  The suggestion in the prior art of additional possible mechanisms by which TKI inhibitors cause diarrhea would not have directed the artisan away from trying crofelemer. 

Conclusion
Claims 1-5 and 11-21 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629